REVISED CLASS ACTION SETTLEMENT AND GENERAL RELEASE AGREEMENT

This Class Action Settlement and General Release Agreement (“Settlement
Agreement”) is entered into by and among Plaintiffs REGINALD EVANS and RACHEL
TEMPLEMAN, individually, and as Class Representatives for settlement purposes
(“Plaintiffs”), and NEW HORIZONS (“NEW HORIZONS” includes NEW HORIZONS
WORLDWIDE, INC., NEW HORIZONS COMPUTER LEARNING CENTERS, INC., NEW HORIZONS
COMPUTER LEARNING CENTER OF SANTA ANA, INC., NEW HORIZONS COMPUTER LEARNING
CENTER OF SACRAMENTO, INC., and all affiliated entities, but such term does not
include franchisees of any such entity) (collectively, the “Parties”). This
Settlement Agreement is entered into with reference to the following facts:

RECITALS

I. In July 2002, Plaintiffs filed an action against NEW HORIZONS in the Superior
Court of the State of California, in and for the County of Orange, Case
No. 02CC00211 (the “Litigation”). The Litigation was filed on behalf of all
California-based salaried instructors employed by NEW HORIZONS, including, but
not limited to, instructors with the title of “Instructor Candidate,”
“Instructor,” “Senior Instructor,” “Executive Instructor,” “Principal
Instructor,” and/or “Certified Training Instructor,” who worked overtime for NEW
HORIZONS within four (4) years from the filing of the Complaint, up to and
including the time of trial for this matter. Plaintiffs contend that they were
improperly classified as “exempt” employees, that they were entitled to be paid
as non-exempt, hourly employees, including overtime for more than forty
(40) hours in a week, and/or, at certain times during the class period, eight
(8) hours in a day, and that they were not provided requisite meal and rest
breaks. Plaintiffs sought damages, restitution, penalties, costs, attorneys’
fees, and other monetary compensation.

II. Counsel for Plaintiffs and the Class have conducted discovery, investigation
and research during the prosecution of the Litigation. The discovery has
included, inter alia: (a) interviews of Class Members; (b) investigation of
potential claims to overtime compensation by Class Members; (c) review and
analysis of Interrogatories and the responses thereto by the Parties; (d) a
thorough analysis and evaluation of the facts supporting Plaintiffs’ claims;
(e) Depositions of NEW HORIZONS and of the named Plaintiffs; and (f) the review
and analysis of NEW HORIZONS’ financial statements and results. Counsel for
Plaintiff and the Class also have researched thoroughly the applicable law with
respect to Plaintiffs’ claims against NEW HORIZONS and the potential defenses
thereto. The Settlement was reached after discussions among the Parties and
arms’ length negotiating sessions in a mediation conducted by an experienced,
neutral mediator.

III. Plaintiffs and their counsel believe that the claims asserted in the
Litigation have merit, and they believe that the terms of the Settlement
Agreement adequately reflect the risks, benefits, and unpredictable outcomes
associated with further litigation. In determining to settle the Litigation
pursuant to the terms stated herein, Plaintiffs and their counsel recognize and
acknowledge the expense and length of continued proceedings necessary to
prosecute the Litigation against NEW HORIZONS through trial and through appeals.
Plaintiffs and their counsel also have taken into account the uncertain outcome
and the risk of any litigation, especially in complex actions such as the
Litigation, as well as the difficulties and delays inherent in such litigation.
Plaintiffs and their counsel have taken into account the strengths and
uncertainties of the claims asserted in the Litigation, the potential damages
that might be recovered at trial for the benefit of the Class, the possible
defenses to the claims asserted and the substantial benefits of the settlement
which provides for substantial monetary compensation to Class Members.
Plaintiffs and their counsel believe that the settlement set forth in this
Settlement Agreement confers substantial benefits upon the Settlement Class and
each of the Class Members, and have, therefore, determined that the Settlement
set forth in this Settlement Agreement is fair, reasonable and adequate and in
the best interests of Plaintiffs and the Settlement Class.

IV. NEW HORIZONS in the Litigation has denied and continues to deny the claims
and contentions alleged by Plaintiff in the Litigation. NEW HORIZONS expressly
denies and continues to deny all charges of wrongdoing and liability against it
arising out of any of the conduct, statements, acts or omissions alleged, or
that could have been alleged, in the Litigation. NEW HORIZONS also has denied
and continues to deny, inter alia, the allegations that Plaintiffs or any member
of the Settlement Class were harmed by any of the conduct alleged or that could
have been alleged in the Litigation. NEW HORIZONS, however, has concluded that
it is desirable that the Litigation be settled in the manner and upon the terms
and conditions set forth herein in order to avoid the further expense,
inconvenience, and distraction of litigation, and to dispose of the burden of
protracted litigation. NEW HORIZONS also has taken into account the uncertainty
and risks inherent in any litigation, especially in complex cases like this
Litigation. NEW HORIZONS has, therefore, determined that it is desirable and
beneficial that the Litigation be settled in the manner and upon the terms and
conditions set forth herein.

In consideration of the mutual promises and recitals contained herein, and other
good and valuable consideration, the sufficiency of which is hereby
acknowledged, without admitting any liability and solely to avoid the effort and
expense of continued litigation, IT IS HEREBY STIPULATED AND AGREED among the
undersigned, subject to approval of the Court pursuant to the California Code of
Civil Procedure, that the Litigation is settled and all Released Claims (defined
below) shall be finally and fully compromised, settled and released, and the
Litigation shall be dismissed with prejudice, upon and subject to the following
terms and conditions:

DEFINITIONS

In addition to the terms defined elsewhere in this Settlement Agreement, the
following terms have the following meaning wherever and whenever used in this
Settlement Agreement:



  a)   “Claimant” means any Class Member who submits a claim to receive payment
in connection with the terms of this Settlement;



  b)   “Class Member(s)” means all members of the Settlement Class, as defined
below, including Plaintiffs, except persons who file valid and timely requests
for exclusion from the Settlement Class;



  c)   “Class Period” means the period from July 29, 1998 through December 31,
2002, inclusive;

d) “Court” means the Superior Court of the State of California, County of
Orange;



  e)   “Effective Date” means the date on which the Court’s Order and Final
Judgment, substantially in the form of Exhibit “B” to the Settlement Agreement
(the “Final Judgment”), becomes final, which will be deemed to occur upon the
last to occur of the following: (1) if no objection is filed to the Settlement,
or if an objection is filed to the Settlement and no appeal or review of the
Final Judgment is sought, the sixty-first (61st) day after entry of the Final
Judgment (or, if the date for taking an appeal has not expired (including
because of an extension), the day after expiration of the time for taking an
appeal); or (2) if an appeal or review of the Final Judgment is sought, the day
after such Final Judgment is affirmed or the appeal or review is dismissed or
denied and such Final Judgment is no longer subject to further judicial review;



  f)   “Fee Petition” means the application by counsel for Plaintiffs for an
award of attorneys’ fees and the reimbursement of their expenses;



  g)   “Notice” means the Notice of Pendency of Class Action, Proposed
Settlement Agreement and Hearing for Court Approval, substantially in the form
annexed hereto as Exhibit “A-1”;



  h)   “Notice Expenses” means all reasonable costs and expenses incurred in
connection with the preparation, printing, and electronic or other mailing of
the Notice, and all other costs to identify and notify Class Members;



  i)   “Preliminary Approval Order” means the Order Granting Preliminary
Approval of Class Action Settlement, substantially in the form attached hereto
as Exhibit “2”;



  j)   “Released Claims” means and includes any and all claims or causes of
action arising out of or related to the Litigation, including Unknown Claims,
that have been or could have been asserted under the laws of any jurisdiction,
whether at law or in equity, by Plaintiffs or Class Members, or any of them,
whether in an individual or representative capacity, against any Released Party
based upon the facts, transactions, events, or occurrences which were alleged by
Plaintiffs in the Litigation (including, but not limited to, claims which relate
to the nonpayment of hours worked and the failure to provide lunch and rest
periods under any federal, state or local law, the failure to pay penalties
under the California Labor Code and any other claims whatsoever alleged in this
case, including without limitation all claims for restitution and other
equitable relief, liquidated damages, punitive damages, waiting time penalties,
penalties of any nature whatsoever, other compensation or benefits, attorneys’
fees and costs, whether known or unknown, from July 29, 1998 up to and including
December 31, 2002, arising from employment by Defendant within California.);



  k)   “Released Persons” or “Released Party” means NEW HORIZONS (defined
above), its subsidiaries, affiliates, predecessors, and successors, their
present and former directors, officers, employees, and their respective
representatives, heirs, executors, personal representatives, administrators and
assigns;



  l)   “Settlement” means the full and final compromise, settlement and
dismissal with prejudice of the Litigation and all claims that have been or
could have been asserted therein, on and subject to the terms and conditions of
this Settlement Agreement;



  m)   “Settlement Class” means all persons who were employed by NEW HORIZONS in
California as Instructors (including, but not limited to, Instructor Candidates,
Instructors, Senior Instructors, Executive Instructors, Principal Instructors,
and/or Certified Technical Instructors) during the class period of July 29, 1998
through December 31, 2002, excluding those persons who timely and validly
request exclusion from the Settlement Class pursuant to the Notice;



  n)   “Settlement Class Member” or “Member of the Settlement Class” mean a
person who falls within the definition of the Settlement Class;



  •   ) “Settlement Hearing” means the hearing to be held by the Court to
consider the fairness, reasonableness, and adequacy of the Settlement;



  p)   “Unknown Claims” with respect to releases by Plaintiff and the Settlement
Class Members, means any Released Claims which Plaintiff or any Settlement
Class Member does not know or suspect to exist in his, her or its favor at the
time of the release of the Released Persons which, if known by him, her or it,
might have affected his, her or its settlement with and release of the Released
Persons, or might have affected his, her or its decision not to object to the
Settlement. With respect to any and all Released Claims, including Unknown
Claims, the Parties stipulate and agree that, upon the Effective Date, Plaintiff
and each of the Settlement Class Members shall be deemed to and, by operation of
the Judgment, shall waive and relinquish, the provisions, rights, and benefits
of §1542 of the California Civil Code, which provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

Upon the Effective Date, Plaintiffs and each of the Settlement Class Members
shall be deemed to, and by operation of the Judgment shall, waive any and all
provisions, rights and benefits conferred by any law of any state or territory
of the United States, and any principle of common law, or international or
foreign rights law which is similar, comparable or equivalent to §1542 of the
California Civil Code. Plaintiff and the Settlement Class Members may,
hereafter, discover facts in addition to or different from those which the
Settlement Class Member now knows or believes to be true with respect to the
subject matter of the Released Claims, but hereby stipulates and agrees that
Plaintiffs and each Settlement Class Member shall be deemed to, and operation of
the Judgment shall release any and all Released Claims, including Unknown
Claims, known or unknown, suspected or unsuspected, which now exist, or
heretofore have existed upon any theory of law or equity now existing or coming
into existence in the future including, but not limited to, conduct which is
negligent, intentional, with or without malice, or a breach of any duty, law or
rule.

SETTLEMENT TERMS

I. The above Recitals and Definitions are incorporated into and made a part of
this Settlement Agreement.

II. CERTIFICATION OF CLASS: NEW HORIZONS stipulates to have the Litigation
certified as a class action for settlement purposes only. If for any reason the
settlement is not approved, is voided, or otherwise is not carried out, this
stipulation will have no affect, and NEW HORIZONS reserves each and all of its
rights to oppose any attempts by Plaintiffs to certify a class. Pursuant to such
caveats and reservation of rights, the Parties stipulate to certification of the
Litigation as a class action pursuant to §382 of the Code of Civil Procedure,
with Plaintiffs REGINALD EVANS and RACHEL TEMPLEMAN to serve as
Class Representatives on behalf of the following class (the “Class”):

All persons who were employed by NEW HORIZONS in California as Instructors
during the Class Period of July 29, 1998 through December 31, 2002.

III. ALL-INCLUSIVE PAYMENT: NEW HORIZONS will pay an all-inclusive amount of one
million seven hundred thousand dollars ($1,700,000.00) with no residual to the
Defendant in full and final settlement of the Litigation. All fees, costs, and
expenses (including but not limited to Plaintiffs’ attorneys fees; Notice
Expenses; costs associated with soliciting, processing, and administering
claims; and costs associated with processing requests for exclusion) shall be
paid for by Plaintiffs and/or from NEW HORIZONS’s all-inclusive payment in the
above amount. Other than its payment of $1,700,000.00, NEW HORIZONS shall not be
required to pay any fees, costs, expenses, or settlement amounts arising from or
that are in any way associated with the Litigation or this Settlement Agreement
(other than its own attorneys’ fees). Such amount will be payable by NEW
HORIZONS within ten (10) days after the last of the following to occur: (a) The
Settlement is fully and finally approved by the Court; (b) the time to appeal
the Court’s approval of the Settlement has elapsed with no appeal filed; (c) any
and all appeals have been resolved in favor of approval of the Settlement;
(d) the time to submit claims has elapsed; (e) a final determination as to the
validity of each claim submitted has been made; and (f) the appropriate amount
to be distributed to each valid Claimant has been determined.

After deduction of costs, fees, and expenses, the entirety of the remaining
amount of the all-inclusive $1,700,000.00 shall be distributed proportionately
to Class Members who have submitted valid and timely Claims, based on the number
of calendar workweeks each such Class Member worked during the Class Period.

IV. SETTLEMENT ASSUMPTIONS AND POSSIBLE CHANGE IN AMOUNT OF PAYMENT: The Parties
reached agreement that the $1,700,000 all-inclusive amount to be paid by NEW
HORIZONS is appropriate based in part on the assumption that the total number of
workweeks worked by Class Members from July 29, 1998 through December 31, 2002
was 18,968 weeks. Prior to approval of this Settlement Agreement by the Court,
if the Parties determine that the actual number of workweeks differs by more
than five percent (5%) from the assumed work-weeks of 18,968, then the
all-inclusive settlement amount will be adjusted proportionately (i.e., if the
actual workweeks are more than 5% less than the assumed workweeks, the
all-inclusive settlement amount will be decreased accordingly, and vice-versa if
the actual work-weeks are more than 5% greater than the assumed work-weeks).
Provided, however, that if the actual number of work-weeks is more than 5%
greater than the assumed work-weeks of 18,968, then NEW HORIZONS shall have the
option of either: (a) paying the adjusted all-inclusive amount; or (b) voiding
this Settlement Agreement in its entirety (in which case the Parties would be
returned to their respective positions that they were in, procedurally and
substantively, on August 18, 2004).

V. ALL CLASS MEMBERS BOUND: Except as otherwise provided herein and/or ordered
by the Court, all Class Members, regardless of whether or not they file a timely
claim, will be subject to and bound by the provisions of the Settlement
Agreement, the Releases contained herein, and the Final Judgment.

VI. ATTORNEYS’ FEES: Plaintiffs’ Counsel intends to submit an application or
applications to the Court seeking an award of attorneys’ fees. Any fees awarded
shall be payable out of NEW HORIZONS’ all-inclusive payment of $1,700,000.00
and/or by Plaintiffs. Plaintiffs’ Counsel shall not seek any award of attorneys’
fees that would require NEW HORIZONS to pay any amount over and above the
all-inclusive amount of $1,700,000.00.

VII. RELEASE: Upon the Effective Date, the following shall occur: Plaintiffs and
all Class Members, whether or not they submit a Claim, and their agents,
assigns, representatives, heirs, executors, and trustees, will be deemed by this
Settlement to have, and by operation of the Final Judgment will have, released
and forever discharged NEW HORIZONS, its present and former parent companies,
subsidiaries, related or affiliated companies, shareholders, officers,
directors, employees, agents, attorneys, insurers, successors and assigns, and
any individual or entity which could be jointly liable with Defendants or any of
them, from any and all claims, debts, liabilities, demands, obligations,
guarantees, costs, expenses, attorneys’ fees, damages, actions or causes of
action for, or which relate to, the nonpayment of hours worked and the failure
to provide lunch and rest periods under any federal, state or local law, the
failure to pay penalties under the California Labor Code and any other claims
whatsoever alleged in this case. With respect to any and all Released Claims,
including Unknown Claims, the Parties stipulate and agree that, upon the
Effective Date, Plaintiffs and each of the Settlement Class Members shall be
deemed to and, by operation of the Judgment, shall waive and relinquish, the
provisions, rights, and benefits of §1542 of the California Civil Code, which
provides:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor.”

VIII. PRELIMINARY APPROVAL: As soon as practicable after this Settlement
Agreement has been executed, the Parties shall submit the Settlement Agreement
together with its exhibits to the Court, and shall submit a proposed Preliminary
Approval Order, substantially in the form annexed hereto as Exhibit “2”, which
shall, inter alia:



  a)   preliminarily approve the Settlement as fair, just, reasonable, adequate
and in the best interests of the Class for purposes of the California Code of
Civil Procedure, subject to a final hearing;



  b)   schedule a hearing, at the convenience of the Court, to finally determine
(1) the fairness, reasonableness, and adequacy of the Settlement; (2) whether an
Order and Final Judgment approving the Settlement should be entered; and
(3) whether the Fee Petition and individual award to Plaintiffs should be
granted;



  c)   make the express determinations required by the California Code of Civil
Procedure for the maintenance of a class action, certifying the Class, and
approving Plaintiffs as Class Representatives and their counsel as Counsel, all
for settlement purposes only;



  d)   provide for the dissemination of notice with respect to the Litigation,
the settlement hearing and matters relating thereto and approving the form of
the Notice, and find that such Notice constitutes the best notice practicable
under the circumstances, and constitutes valid, due and sufficient notice to the
Class under the California Code of Civil Procedure, the Constitution of the
United States, and any other applicable law;



  e)   establish the procedures for opt-outs and fix the deadline for requests
for exclusion from the Class;



  f)   establish a schedule for the service of objections (if any) to the
Settlement, the filing of briefs in support of the Settlement, attorneys’ fees
application, and any other procedure;



  g)   stay all proceedings in the Litigation, other than proceedings that are
necessary to carry out the Settlement; and



  h)   provide that, pending entry of an Order and Final Judgment Plaintiff and
all Class Members, or any of them, are barred from commencing or prosecuting any
action or proceeding in any court or tribunal asserting any claim that is
subject to this Settlement and/or the Release contained herein.

IX. CONDITIONS OF SETTLEMENT: This Settlement Agreement is subject to all of the
following conditions:

a) The Court has entered the Preliminary Approval Order;
b) The Court enters the Final Judgment; and
c) The Effective Date occurs.

If all of the conditions do not occur, then: (1) all of the Parties will be
restored to their respective positions in the Litigation as of immediately prior
to the execution of this Settlement Agreement; (2) the Parties are to proceed in
all respects as if this Settlement Agreement had not been executed and the
related orders and judgment had not been entered, preserving in that event all
of their respective claims and defenses in the Litigation; and (3) all releases
given will be null and void.

In the event that the Settlement Agreement is not approved, or is terminated or
canceled, or the Settlement fails to become effective for any reason, neither
NEW HORIZONS nor NEW HORIZONS’ Counsel shall have any liability for any costs or
expenses or the reimbursement of any costs or expenses relating to the
Settlement Agreement.

X. NOTICE AND CLAIM PROCEDURES: In general, the Notice and Claim procedures will
work as follows:



  a)   Direct notice of the proposed settlement, where possible, will be sent by
mail to Class Members at their last known addresses. The Claims Administrator
will perform a National Change of Address (NCOA) search before the original
Notice and Claim Forms are sent to any Class Member;



  b)   If any Notice is returned as undeliverable and no forwarding address is
provided by the Post Office, RUST Consulting will perform a skip trace in an
attempt to locate the address of any Class Member needed for such Notice;



  c)   Class Members will be provided a reasonable period in which to elect to
be excluded from the Class and the effects of this Settlement Agreement
(“opt-out”);



  d)   Upon preliminary approval of this Settlement Agreement and all related
documents, Class Members will be sent the Notice and Claim Form, and will be
provided a reasonable period of time in which to either file a Claim Form,
opt-out or object; and



  e)   After the close of the claims submission period, and after all of the
Conditions of Settlement set forth above in section IX have occurred, all
settlement amounts available for distribution to Class Members will be
distributed to Claimants who submitted valid claims during the claims submission
period. The amount of distribution to each Claimant will be proportionate to the
number of weeks that the Claimant was an employee of NEW HORIZONS during the
time period of July 29, 1998 through December 31, 2002.

XI. REDUCTION IN SETTLEMENT AMOUNT BASED ON CLASS MEMBER OPT-OUTS: If any
Class Members choose to opt out of the class, then the all-inclusive settlement
amount of $1,700,000.00 (or the adjusted amount, if any, pursuant to paragraph
IV above) will be reduced proportionately, based on the total number of
work-weeks represented by all Class Members that choose to opt-out.

XII. MISCELLANEOUS PROVISIONS:



  a)   The captions herein are used for the purpose of convenience only and are
not meant to have any legal effect;



  b)   This Settlement Agreement has been prepared as the result of arms’ length
negotiations between Plaintiffs’ Counsel and counsel for NEW HORIZONS. All
parties have contributed substantially and materially to the preparation of this
Settlement Agreement. This Settlement Agreement shall not be construed more
strictly against one Party than another Party;



  c)   The Parties (1) acknowledge that it is their intent to consummate this
agreement; and (2) agree to cooperate in good faith to the extent reasonably
necessary to effectuate and implement all terms and conditions of the Settlement
Agreement and to exercise their best efforts to accomplish the foregoing terms
and conditions of the Settlement Agreement;



  d)   The parties intend this Settlement to be a final and complete resolution
of all disputes between them with respect to the Litigation. The settlement
compromises claims which are contested and shall not be deemed an admission by
any Settling Party as to the merits of any claim or defense;



  e)   The Parties agree that the Settlement and its terms were negotiated in
good faith, and reflect a settlement that was reached voluntarily after
consultation with competent legal counsel;



  f)   Neither the Settlement Agreement, nor any act performed or document
executed pursuant to or in furtherance of the Settlement Agreement: (1) is or
may be deemed to be or may be used as an admission of, or evidence of, the
validity of any Released Claim, or any wrongdoing or liability of NEW HORIZONS
and Released Persons; or (2) is or may be deemed to be or may be used as an
admission of, or evidence of, any fault or omission of NEW HORIZONS and Released
Persons in any civil, criminal or administrative proceeding in any court,
administrative agency or other tribunal. NEW HORIZONS and Released Persons may
file the Stipulation and/or the Judgment in any action that may be brought
against them in order to support a defense or counterclaim based on principles
of res judicata, collateral estoppel, release, good faith settlement, judgment
bar or reduction or any other theory of claim preclusion or issue preclusion or
similar defense or counterclaim;



  g)   The Exhibits to the Settlement Agreement are material and integral parts
hereof and are fully incorporated herein by this reference;



  h)   The Settlement Agreement may be amended or modified only by a written
instrument signed by or on behalf of all the Parties or their respective
successors-in-interest;



  i)   No provisions of or breach of this Settlement Agreement may be waived
except by a writing executed by all Parties. The waiver by any Party of any
breach of this Settlement Agreement by another Party shall not be deemed a
waiver of any other prior or subsequent breach of this Settlement Agreement;



  j)   This Settlement Agreement and Exhibits attached hereto constitute the
entire agreement between Plaintiffs and NEW HORIZONS and no representations,
warranties or inducements have been made to any party concerning the Settlement
Agreement or its Exhibits other than the representations, warranties and
covenants contained and memorialized in such documents. Except as otherwise
provided herein, each party shall bear its own costs;



  k)   Plaintiffs’ Counsel, on behalf of the Class, are authorized by Plaintiffs
to take all appropriate action required or permitted to be taken by the Class
pursuant to the Settlement Agreement to effectuate its terms and also are
authorized to enter into any modifications or amendments to the Settlement
Agreement on behalf of the Settlement Class which they deem appropriate;



  l)   Each counsel or other Person executing the Settlement Agreement or any of
its Exhibits on behalf of any party hereto hereby warrants that such Person has
the authority to do so;



  m)   The Settlement Agreement may be executed in one or more counterparts. All
executed counterparts and each of them shall be deemed to be one and the same
instrument. A complete set of original executed counterparts shall be filed with
the Court;



  n)   The Parties may agree, without further order of the Court, to reasonable
extensions of time to carry out any of the provisions of this Settlement
Agreement;



  •   ) The Settlement Agreement shall be binding upon, and inure to the benefit
of, the successors and assigns of the Parties hereto;



  p)   The Court shall retain jurisdiction with respect to implementation and
enforcement of the terms of the Settlement Agreement, and all Parties hereto
submit to the jurisdiction of the Court for purposes of implementing and
enforcing the settlement embodied in the Settlement Agreement;



  q)   The Settlement Agreement and the Exhibits shall be considered to have
been negotiated, executed and delivered in the State of California, and the
rights and obligations of the parties to the Settlement Agreement shall be
construed and enforced in accordance with, and governed by, the internal,
substantive laws of the State of California without giving effect to that
State’s choice of law principles; and



  r)   The administration and consummation of the Settlement provided for herein
shall be under the authority of the Court. Any dispute concerning the
construction or implementation of this Settlement Agreement shall be resolved by
the Court.

IN WITNESS WHEREOF, this Settlement Agreement has been executed by the parties
hereto and by the undersigned counsel of record for the parties hereto.

         
DATED: 12/22 , 2004
  CLASS REPRESENTATIVE  

 
 
 

 
       
 
      /s/ Reginald Evans
 
       
 
      Reginald Evans
 
       
DATED: 12/12 , 2004
  CLASS REPRESENTATIVE  

 
 
 

 
       
 
      /s/ Rachel Templeman
 
       
 
      Rachel Templeman
 
        DATED: Dec. 12 , 2004   LAW OFFICES OF KEVIN T. BARNES

 
       
 
 
 

 
       
 
  By:   /s/ Kevin T. Barnes
 
       
 
      Kevin T. Barnes
Attorneys for Plaintiffs
 
        DATED: 12/12 , 2004   LAW OFFICES OF JOSEPH ANTONELLI

 
       
 
 
 

 
       
 
  By:   /s/ Joseph Antonelli
 
       
 
      Joseph Antonelli
Attorneys for Plaintiffs
 
       
[ADDITIONAL SIGNATURES ON NEXT PAGE]
 
 

 
       

1

         
 
       
 
        DATED: 12/23 , 2004   NEW HORIZONS (as defined above)

 
       
 
 
 

 
       
 
  By:   /s/ Thomas J. Bresnan
 
       
 
      Thomas J. Bresnan
President and CEO
 
       
DATED: 12/29 , 2004
  CALL, JENSEN & FERRELL  

 
 
 

 
       
 
  By:   /s/ Mark L. Eisenhut
 
       



      Mark L. Eisenhut

Attorneys for Defendants

2